Citation Nr: 1118805	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2009.  A transcript of the hearing is associated with the claims file.

In November 2009, the Board remanded this case for further development.  At that time, the issues before the Board were entitlement to bilateral hearing loss and bilateral tinnitus.  A rating decision issued in February 2011 granted service connection for the Veteran's right ear hearing loss and for bilateral tinnitus.  He did not appeal the initial disability rating or effective date assigned for either.  Therefore, those claims have been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date); see also, 38 C.F.R. § 20.200.


FINDING OF FACT

The competent evidence does not show that the Veteran's left ear hearing loss is causally related to his military service.



CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's November 2009 remand, the Veteran underwent a VA audiologic examination in March 2010, with an addendum opinion issued in December 2010.  Thus VA has complied with the November 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an August 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The first diagnosis of left ear hearing loss came as the result of the November 2006 VA examination, 38 years after service.  The record does not contain any earlier records of treatment for hearing loss.  Therefore, there is no indication that the Veteran's left ear hearing loss manifested to a degree of ten percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).  

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for left ear hearing loss with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The November 2006 VA audiology examination found pure tone threshold results in the left ear sufficient to qualify as an impaired hearing disability under 38 C.F.R. § 3.385.  Subsequent examinations have confirmed this diagnosis.  Thus, the current disability requirement has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this regard, the Veteran's service treatment records do not contain a diagnosis of, or treatment for, left ear hearing loss, nor are manifestations of hearing loss otherwise shown in service.  His September 1968 separation examination reflects clinically normal audiometric results.  See Hensley v. Brown, 5 Vet. App. 155 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels).  With regards to the alternate requirement of an in-service injury, the Veteran reported military noise exposure due to working around jet aircraft.  His military occupational specialty (MOS) was aircraft maintenance specialist.  Thus, the Board concedes in-service noise exposure as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Therefore, the question for consideration is whether the current left ear hearing loss is related to the in-service noise exposure.

It is acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Veteran's wife has testified at the August 2009 hearing that the Veteran has suffered from hearing loss for the entire time that she has known him, a little more than twenty years.  She has not indicated that she knew the Veteran at the time of his separation and therefore she is not competent to provide lay evidence regarding an onset of his left ear hearing loss prior to the time they met.  

The Veteran himself also testified that he first noticed his hearing loss worsening around the time that he met his current wife.  In his February 2010 letter, the Veteran stated that his hearing loss began at the time of his discharge, which conflicts with his earlier testimony that his tinnitus began after service and prior to his hearing loss. The described passage of time between the onset of the two conditions refutes a later assertion that both began immediately after service.  This inconsistency in reported history diminishes the credibility of the lay statements regarding the onset of disability.  Moreover, the audiology results at the time of the Veteran's separation show clinically normal hearing in the left ear with no significant change from those findings recorded in the January 1965 entrance examination.  The first diagnosis of left ear hearing loss in the record is noted nearly 40 years after service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  For all of these reasons, continuity of symptomatology has not been shown by the record and therefore it cannot form the basis of a grant for service connection.

The sole question remaining for consideration, then, is whether the current left ear hearing loss is causally due to such in-service noise exposure.  See Davidson, 581 F.3d 1313.  In this regard, the December 2010 VA examiner opined that it was less likely as not that the Veteran's left ear hearing loss was related to his military service, specifically noting that the September 1968 separation examination showed his left ear hearing loss to be within the normal limits, without a significant shift when compared to the findings on the January 1965 entrance examination.  There is no other medical evidence establishing a causal relationship between the current left ear hearing loss and the Veteran's military service.  

The Veteran himself believes that his left ear hearing loss was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Absent a finding of a causal connection between the Veteran's left ear hearing loss and active service, service connection is not warranted.

In short, for reasons expressed immediately above, the claim if service connection for left ear hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


